                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

JOHNNY R JOHNSON,                                  §
                                                   §
                                                   §   CIVIL ACTION NO. 5:19-CV-00033-RWS
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §
JUDY     MCKAY,    CORRECTIONAL                    §
OFFICER, TELFORD UNIT; FREDDRICK                   §
GOODEN, CAPTAIN, TELFORD UNIT;                     §
JOHN WILSON, WARDEN, TELFORD                       §
UNIT; AND M. BLALOCK, GRIEVANCE                    §
INVESTIGATOR, TELFORD UNIT;                        §
                                                   §
                Defendants.                        §

                                             ORDER

       Plaintiff Johnny R. Johnson, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. § 1983, complaining of alleged violations of his constitutional rights in the form of an

allegedly false disciplinary case which was ultimately overturned. This Court referred the matter

to the Honorable Caroline M. Craven, United States Magistrate Judge, at Texarkana, Texas, for

consideration pursuant to the applicable laws and orders of this Court. The Magistrate Judge

recommends dismissing the action with prejudice for failure to state a claim because Plaintiff has

failed to show any deprivation of a constitutionally protected liberty interest or any denial of due

process. Docket No. 9 at 3–5.

       The Court has considered the Report and Recommendation of the United States Magistrate

Judge along with the record and pleadings. Johnson acknowledged receipt of the Report and

Recommendation on May 10, 2019. Docket No. 10. No parties filed objections to the Report and

Recommendation. Accordingly, Johnson is not entitled to de novo review by the District Judge of
those findings, conclusions and recommendations, and except upon grounds of plain error, he is

barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

and adopted by the District Court.

       Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 .U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants . . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275

(1976)).

       The Court hereby ADOPTS the Report and Recommendation of the United States

Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

       ORDERED that the action is DISMISSED WITH PREJUDICE.

       So ORDERED and SIGNED this 26th day of February, 2020.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
